Citation Nr: 0505254	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left ear disability, 
other than left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, including combat service in the Korean 
conflict.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and a left knee disability.  The veteran perfected a timely 
appeal of this determination to the Board.

In his May 2002 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local VA regional office.  The veteran later waived his right 
to an in-person hearing and requested a videoconference 
hearing before a Veteran's Law Judge at the local VA regional 
office.  The RO acknowledged the veteran's request and 
initially scheduled him to appear at such a hearing in 
January 2004.  The veteran did not appear at the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

In March 2004, the Board granted service connection for 
bilateral hearing loss and a left knee disability, and 
remanded the issue of entitlement to service connection for a 
left ear disability, other than left ear hearing loss, for 
further development and adjudication.  This development 
having been completed, the matter of a left ear disability, 
other than left ear hearing loss, has been returned to the 
Board.


FINDINGS OF FACT

The medical evidence indicates that the veteran does not have 
a left ear disability, other than left ear hearing loss.



CONCLUSION OF LAW

A left ear disability, other than left ear hearing loss, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in May 2001 and 
April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
informed the veteran that he may obtain and submit 
information relevant to his appeal.  

By way of March 2002 and April 2004 rating decisions, a May 
2002 Statement of the Case, and a November 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the veteran's claim.  
These documents, as well as the RO's May 2001 and April 2004 
letters to the veteran, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect)..  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including private examination 
reports and records, and statements submitted by the veteran 
and his representative in support of his claim.  The Board 
finds that the RO undertook reasonable development with 
respect to the veteran's claim.  In this regard, the Board 
notes that, in compliance with the terms of the Board's March 
2004 remand, the RO sent a letter to the veteran in April 
2004 requesting additional medical evidence related to any 
left ear disability, other than left ear hearing loss.  He 
was also asked to complete forms showing the names and 
addresses of health care providers and authorizing VA to 
request evidence on his behalf.  The veteran did not respond 
to these requests.  See 38 C.F.R. § 3.159(c)(1)(i) (claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records for non-Federal agency or department 
custodians).  In addition, the RO scheduled the veteran for a 
VA examination in October 2004 in connection with his claim.  
The record indicates that the veteran was properly notified 
of the appointment.  The veteran, however, did not report for 
this examination and, after being notified in a letter from 
the VA Medical Center and in the November 2004 Supplemental 
Statement of the Case, did not follow up or request an 
additional examination.   Id.  In the absence of additional 
medical records and in the absence of the results of the VA 
examination, VA must adjudicate the case based on the 
evidence in the record.  See 38 C.F.R. § 3.655.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection for a left ear 
disability, 
other than left ear hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the evidence, the Board finds that 
the veteran does not have a left ear disability, other than 
left ear hearing loss, and thus his claim must be denied.

In this case, the veteran asserts that he suffers from an 
injury to his left ear that was incurred as a result of the 
same incident in service that caused his service-connected 
hearing loss.  Specifically, in an April 2002 statement 
submitted to the RO, he indicated that during basic training, 
he was assisting another soldier firing a 3.5 rocket launcher 
when it went off next to his ear.  The veteran noted that he 
still has some aching in his ear from that incident.  In 
addition, the audiology examination performed in August 1995 
revealed that the veteran has scar tissue in his left ear.  
The record in this case, however, does not contain any 
medical evidence or opinion regarding a specific disability, 
distinct from hearing loss, related to the veteran's left 
ear.  

When this case was remanded in March 2004, the veteran was 
given the opportunity to submit or identify additional 
medical records that may reveal an independent disability of 
the left ear.  In addition, the veteran was scheduled for a 
VA examination and notified in a September 2004 letter of the 
consequences of failing to report for such examination.  The 
veteran did not respond to the request for records or report 
for the scheduled VA examination.  The record is therefore 
left void of any medical evidence indicating that the veteran 
suffers from a left ear disability, other that his service-
connected left ear hearing loss.   

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a left ear disability, other than hearing loss.  
And without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
is no basis upon which to establish service connection for 
this condition.


ORDER

Service connection for a left ear disability, other than left 
ear hearing loss, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


